Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 2, 4, 6, 10, 12,14, 29, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20190084916 see abstract, paragraphs [0008] [0114], [0033], [0036], [0026], [007], and claims 17 and 22 or US Pub 20190390035 see abstract, paragraphs [0007], [0033], [0036], [0077], [0094], and claim 33 in US Pub 20190390035. 
Applicants’ claim 1 is directed to:

 [a] process for the depolymerization of polyethylene terephthalate (PET) comprised in a feedstock to form dimethyl terephthalate (DMT) and mono ethylene glycol (MEG); the process comprising:

Note that US Pub 20190084916 discloses in the abstract the formation of terephthalate esters. The present invention also relates to the depolymerization of polyethylene terephthalate  (PET) or poly(ethylene glycol-co-1,4-cyclohexanedimethanol terephthalate) and the recovery of terephthalate esters.
See abstract in US Pub 20190390035 discloses the formation of ester derivatives from polyesters and more specifically to the formation of terephthalic acid esters from polyethylene terephthalate (PET) or poly(ethylene glycol-co-1,4-cyclohexanedimethanol terephthalate) (PETG). The present disclosure also relates to the formation of dimethyl terephthalate (DMT). 

mixing the feedstock comprising polyethylene terephthalate (PET) with a first portion of methanol to form a first mixture;


See paragraphs [0007]-[0012] in US Pub 20190390035 methanol is mixed with polyethylene terephthalate PET.

 (ii)    adding sodium methoxide to the first mixture;

Note that US Pub 20190084916 discloses in paragraph [0033] the alkoxide used to mix with the first mixture is selected from sodium methoxide, potassium ethoxide, aluminium tri-n-propoxide, and tetrabutylammonium methoxide. Note particularly paragraph [0027] discloses the admixing the polyethylene terephthalate with a mixture comprising: [0028] (a) a solvent for swelling the polyethylene terephthalate; [0029] (b) methanol; and [0030] (c) a sub-stoichiometric amount of an alkoxide.
Also note US Pub 20190390035 discloses the use of sodium glycoxide to be added to the suspending solvent. However, in paragraph [0113] additionally, the process comprises an alkoxide which is derived from an alcohol with a boiling point higher than water. In paragraph [0114]the reference discloses that the alkoxide may be sodium methoxide. 

admixing; 

In addition to the above, see paragraphs [0008] [0114], [0033], [0036], [0026], [007], and claims 17 and 22 in  US Pub  20190084916.

and

(iv)    adding a second portion of methanol thereby forming a second mixture; thereby forming dimethyl terephthalate (DMT) and mono ethylene glycol (MEG).

In paragraph [0008] the reference disclose the process comprising admixing the polyester with a mixture comprising: [0009] (a) a solvent for swelling the polyester; [0010] (b) an alcoholic solvent; and [0011] (c) a sub-stoichiometric amount of an alkoxide.
Next, US Pub 20190084916 discloses in paragraph [0160] the reaction mixture was then filtered and the filter cake was washed with methanol. The filter cake was then melted and filtered at 140.degree. C. to remove any unreacted materials. The filtered dimethyl terephthalate was then distilled under vacuum at 200.degree. C. The liquid recovered from the filtration was distilled to recover the solvents and the monoethylene glycol.
See also paragraph [0058] in US Pub 20190390035.

 Thus, in view of the above, each of the two references disclose the same invention as that which is claimed by applicants except for the particular amounts and parameters. However, each reference discloses a process wherein the appropriate stoichiometric amounts are used to accomplish the depolymerization of PET by addition methanol and subsequently addition sodium methanol. Moreover, Table 1 discloses the same resulting parameters as disclosed by applications. Thus, it is reasonable to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


Applicants’ claim 2, wherein the amount of the first portion of methanol is between about 0.1 and about 0.5 kg/kg of feedstock.

In addition to the above, see also Examples 1 and 2 and Table in paragraph [0158] in US Pub 20190084916.
See US Pub 20190390035 paragraph in [0108], [0109] [0110] [0112]  [0116] [0117] [0130] and [0239] as well as the explanation below. 

Applicants’ claims 4, and  10 wherein step (i) is conducted for about 15 mins. to about 120 mins; or wherein step (iii) is conducted for about 10 min to about 120 min.


See US Pub 20190390035 in paragraph in [0011].

Applicants’ claims 6, and 12 wherein step (i) is conducted at a temperature between about 50°C to about 100°C; or wherein step (iii) is conducted at a temperature between about 40°C to about 100°C.

See paragraph [0146] and Examples 1 and 2 and Table in paragraph [0158] in US Pub 20190084916.
See US Pub 20190390035 in paragraph [0012].



Applicants’ claim 14, wherein the second portion of methanol is provided to maintain the sodium methoxide concentration in the second mixture between about 0.2 wt-% and about 5.0 wt-%.

See Examples 1 and 2 and Table in paragraph [0158] in US Pub 20190084916.

See US Pub 20190390035 see Table 1.



Applicants’ claim 29, wherein the ratio of sodium methoxide to polyethylene terephthalate (PET) is between about 1:2 and about 1:28 (mol/mol).

See Examples 1 and 2 and Table in paragraph [0158] in US Pub 20190084916.

See US Pub 20190390035 in paragraph [0057].



Applicants’ claim 33, wherein the dimethyl terephthalate is obtained in at least about 90 mol% yield.

In US Pub 20190084916 in paragraph [0035], the admixing of the polyethylene terephthalate with the solvent for swelling the polyethylene terephthalate, the alkoxide, at least about” is unclear and may include amounts lower than 90% such as 80%.
In US Pub 20190390035 in paragraph [0030] s, the terephthalate is obtained in at least about 90 mol % yield. In some embodiments of the process, the terephthalate is obtained in at least about 95 mol % yield. In some embodiments of the process, the terephthalate is obtained in at least about 99 mol % yield.
Thus, in view of the above, each of the two references disclose the same invention as that which is claimed by applicants except for the particular amounts and parameters and, as stated previously, it is reasonable to conclude that it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality.  In conclusion,  view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants’ claim 33, wherein the dimethyl terephthalate is obtained in at least about 90 mol% yield, it is not clear if amounts below 90% are included in the claimed language or not. In applicants specification on page 7 paragraph [0058] teaches: 

“In some embodiments, the DMT is obtained in between about 80 and about 99 mol% yield. In some embodiments, the DMT is obtained in between about 85 and about 99 mol% yield. In some embodiments, the DMT is obtained in between about 90 and about 99 mol% yield. In some embodiments, the DMT is obtained in at least about 50 mol% yield. In some embodiments, the DMT is obtained in at least about 55 mol% yield. In some embodiments, the DMT is obtained in at least about 60 mol% yield. In some embodiments, the DMT is obtained in at least about 65 mol% yield. In some embodiments, the DMT is obtained in at least about 70 mol% yield. In some embodiments, the DMT is obtained in at least about 75 mol% yield. In some embodiments, the DMT is obtained in at least about 80 mol% yield. In some embodiments, the DMT is obtained in at least about 85 mol% yield. In some embodiments, the DMT is obtained in at least about 90 mol% yield. In some embodiments, the DMT is obtained in at least about 95 mol% yield. In some embodiments, the DMT is obtained in at least about 99 mol% yield.”

Note applicants’ claim 36, wherein the mono ethylene glycol is obtained in at least about 80 mol%, it is not clear if amounts below 80% are included or not for the reasons set forth above.


Claim Objections
Claims 39 and 41 are objected to because of the following informalities:  Applicants claims 39  is dependent upon claims 1-38 some of which have been . Appropriate correction is required.

Allowable Subject Matter
Applicants’ claims 17, 18, 20, 21, 23, 24, 26, 28, appear to be allowable of the art of record but are dependent upon rejected claims above. The claims may be allowable if rewritten in independent form subject to an additional search. 


Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4, 6, 10, 12, 14, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.16/821866; and 15/706484; and 16/450807.  
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the related claims, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
For example, applicants’ claim 1 is process for the depolymerization of polyethylene terephthalate (PET) comprised in a feedstock to form dimethyl terephthalate (DMT) and mono ethylene glycol (MEG); the process comprising:
(i)    mixing the feedstock comprising polyethylene terephthalate (PET) with a first portion of methanol to form a first mixture;
(ii)    adding sodium methoxide to the first mixture;
(iii)    admixing; and
(iv)    adding a second portion of methanol thereby forming a second mixture; thereby forming dimethyl terephthalate (DMT) and mono ethylene glycol (MEG).
	 Note however, with regard to claims 1, 11, 40, 41, 42, 54, 59 and 62 of related applications 16/821866, 15/706484; and 16/450807 the claims contain a process 
Although the present application claims do not contain the adsorbent as found in the related application, it is nevertheless clear that all the elements of the present application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Note for example the adsorbent, i.e. silica gel, derivative, Al2O3, zeolites etc. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
See also claims 1-22 of 15/706484 and claims 33, 34, 36, 41, 42, 52, 61, 70 and claims 33, 34, 36, 41, 42, 47, 61 and 70 of related application 16/450807. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765